Citation Nr: 1729471	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for residuals of a fracture of the left clavicle.  

3.  Entitlement to service connection for residuals of laceration of the arms and legs (scars). 

4.  Entitlement to a compensable rating for residuals of lacerations of the face and head prior to October 28, 2016, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for residuals of lacerations of the left clavicle.

6.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative arthritis for limitation of adduction.

7.  Entitlement to an initial compensable rating for right hip limitation of flexion.

8.  Entitlement to an initial compensable rating for right hip limitation of extension.

9.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1952 to May 1953 and from February 1955 to March 1963. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied entitlement to compensable disability ratings for residual lacerations of the face and head, and of the left clavicle; denied entitlement to service connection for the left clavicle fracture; denied entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and declined to reopen the Veteran's claim of entitlement to service connection for lacerations of the arms and legs. 

 In May 2012, the Board remanded the claims on appeal for further evidentiary development. The Board additionally reopened and remanded a claim of entitlement to service connection for a left hip disorder, and remanded a claim of entitlement to service connection for a disability of the mandible.  In a December 2014 rating decision, the RO granted service connection for left hip degenerative arthritis and laceration of the distal branch of the infraorbital nerve, which is a branch of the trigeminal nerve, with residual sensation changes (claimed as fracture of mandible), and assigned those disabilities initial 10 percent disability ratings, effective March 30, 2007.

In March 2015, the Board denied the assignment of a single 10 percent evaluation on the basis of having only multiple, noncompensable service-connected disabilities; reopened the claim of entitlement to service connection for lacerations of the arms and legs; and remanded for further development the issues of entitlement to compensable disability ratings for service-connected residuals of lacerations of the head and face, and left clavicle; the issues of entitlement to service connection for a left clavicle fracture, and for lacerations of the arms and legs, on the merits; and the issue of entitlement to a TDIU

In an August 2015 rating decision, the RO granted service connection for degenerative arthritis of the right hip with limitation of adduction (10 percent); granted service connection for right hip limitation of flexion (zero percent); granted service connection for right hip limitation of extension (zero percent); and declined to reopen the previously denied service connection claim for a low back disorder.  The Veteran subsequently perfected an appeal of the August 2015 rating decision, and such appeal has been merged into the instant appeal.

The RO, in a February 2017 rating decision, increased the rating for lacerations of the head and face to 10 percent, effective October 28, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed September 1986 rating decision denied entitlement to service connection for a back disorder.

2.  The evidence received since the final September 1986 rating decision relates to an unestablished fact necessary to substantiate the claim for secondary service connection for a back disorder.

3.  The evidence is at least in relative equipoise as to whether the Veteran's back disorder is secondary to his service-connected hip disabilities.

4.  The Veteran did not sustain a left clavicle fracture in service and does not have a currently diagnosed clavicle disability. 

5.  The Veteran has scars on his legs and arm as a result of the in-service motor vehicle accident. 

6.  For the entire rating period on appeal, the Veteran's cheek and lip scars have been manifested by subjective symptoms of numbness (cheek) and surface contour elevated on palpation (lip).   

7.  The evidence does not show that the left clavicle scar is painful, unstable, 
deep, and does not involve an area of 144 square inches.

8.  For the entire rating period on appeal, the Veteran's face and head scars have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement.

9.  The Veteran's right hip disability has been manifested by extension of the thigh limited to 5 degrees and greater than 45 degrees of flexion; limitation of motion in abduction is not beyond 10 degrees. 

CONCLUSIONS OF LAW

1.  The September 1986 rating decision, which denied the claim for service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the September 1986 rating decision is new and material; the claim for service connection for a back disorder is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The criteria for service connection for a back disorder as secondary to the service-connected hip disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for residuals of a fracture of the left clavicle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The criteria for service connection for residuals of laceration of the arms and legs (scars) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2008, 2016).

6.  For the entire rating period on appeal (since the beginning of the claim, forward), the criteria for a 10 percent rating, but no higher, for residuals of lacerations of the face and head have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008, 2016).

7.  The criteria for a compensable rating for left clavicle scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008, 2016).

8.  The criteria for an initial rating in excess of 10 percent for right hip degenerative arthritis, limitation of adduction, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5253 (2016).

9.  The criteria for an initial compensable rating for right hip limitation of flexion have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2016).

10.  The criteria for a 10 percent rating, but no higher, for right hip limitation of extension have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
    
    New and Material Evidence Claims-Laws and Analysis

The Veteran was initially denied service connection for a back disorder in a September 1986 rating decision because there was no evidence of a chronic back disorder.  The Veteran was notified of the rating decision, but did not subsequently file a notice of disagreement.  As such, the September 1986 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the September 1986 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1986 rating decision consisted of the Veteran's service treatment records, an August 1986 VA examination, and the Veteran's statements. 

The evidence received subsequent to the September 1986 rating decision includes, in pertinent part, a July 2015 VA Back Disability Benefits Questionnaire (DBQ).  The report indicated that the Veteran had been diagnosed with lumbar strain, degenerative disc disease (DDD) of the lumbar spine, and degenerative joint disease (DJD) of the lumbar spine.  During the evaluation, the Veteran also reported that his back pain began in service in 1959 following a motor vehicle accident and indicated that his back disorder had worsened.  The examiner also stated that the Veteran's gait was antalgic due to his service-connected hip disabilities; however, the examiner opined that the Veteran's back disorder was not caused or the result of the Veteran's service-connected hip disability.  In support of this opinion, the examiner stated that "the hip and the back problems are distinct and separate from each other."

Private treatment records also include an August 2007 treatment note from Dr. C. S.  The report indicated that the Veteran had DJD of the left hip, knees, and back "secondary" to the injury in service. 

The new evidence also includes a July 2014 medical opinion from the Veteran's treating chiropractor, Dr. S. K.  After discussing the in-service motor vehicle accident and the Veteran's medical history, Dr. S. K. opined that the Veteran's lower back complaints were secondary to his left hip disability.  In support of this opinion, Dr. S. K. indicated that after years of altered gain from the left hip, the exertion on the lower back may be profound, which he believed was the case with the Veteran.

The Board finds that this evidence is new and material within the meaning of applicable law and regulations because it is probative of the issues at hand.  The private treatment records and medical opinions are new, as such evidence was not of record prior to the issuance of the September 1986 rating decision.  Moreover, this evidence is material as it relates to an unestablished element of secondary service connection (possible causation or aggravation of the back disorder by a service-connected disability).  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disorder.  38 C.F.R. § 3.156 (a).  As such, the Veteran's back claim is reopened.

The Veteran's claim for service connection for a back disorder is reopened and is ultimately granted on the merits, as explained below.  As such, no conceivable prejudice to the Veteran could result from this decision regarding the merits of the back claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    Service Connection Analysis for Back Disorder
    
The Veteran maintains that his low back disorder began in service, or alternatively, is secondary to his service-connected hip disabilities.  The Veteran contends that his back disorder began in service as a result of a motor vehicle accident in 1959.  The Board also notes that the Veteran has been awarded service connection for both hips.  

Given the favorable nature of the Board's decision on a secondary basis, the Board will not address a theory of direct service connection as it is rendered moot.

Initially, the Board notes that the Veteran has been diagnosed with lumbar strain, degenerative disc disease (DDD) of the lumbar spine, and degenerative joint disease (DJD) of the lumbar spine.  See July 2015 VA Back DBQ.

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed back disorder is secondary to the service-connected hip disabilities.  

The evidence includes a July 2015 VA Back DBQ.  The report indicated that the Veteran had been diagnosed with lumbar strain, DDD of the lumbar spine, and DJD of the lumbar spine.  During the evaluation, the Veteran reported that his back pain began in service in 1959 following a motor vehicle accident and indicated that his back disorder had worsened.  The examiner also stated that the Veteran's gait was antalgic due to his service-connected hip disabilities; however, the examiner opined that the Veteran's back disorder was not proximately due to or the result of the Veteran's service-connected hip disability.  In support of this opinion, the examiner stated that "the hip and the back problems are distinct and separate from each other."

The Board finds the July 2015 VA medical opinion to lack probative value for several reasons.  First, the examiner's opinion that the Veteran's back disorder was less likely than not "proximately due to" or "the result of" his service-connected hip disability does not adequately address the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b) (2016).  In other words, the examiner's terms of "proximately due to" and "the result of" appear to apply to the element of direct causation, rather than aggravation.  Moreover, the Board finds that the VA examiner's rationale (i. e., that the Veteran's hip and back problems were "distinct and separate from each other") is not sufficient to support the opinion.  In this regard, the examiner did not explain why one orthopedic disability could not cause or aggravate another orthopedic disability.  This is especially problematic since the examiner found that the Veteran had an altered gait as a result of his service-connected hip disabilities.  For these reasons, the Board finds that the July 2015 VA medical opinion lacks probative value.  

The evidence also includes a private treatment record from Dr. C. S. dated in August 2007.  The report indicated that the Veteran had DJD of the left hip, knees, and back "secondary" to the injury in service. 

Private treatment records also include a July 2014 medical opinion from the Veteran's treating chiropractor, Dr. S. K.  After discussing the in-service motor vehicle accident and the Veteran's medical history, Dr. S. K. opined that the Veteran's lower back complaints were secondary to his left hip disability.  In support of this opinion, Dr. S. K. indicated that after years of altered gain from the left hip, the exertion on the lower back may be profound, which he believed was the case with the Veteran.

The Board finds the opinion from Dr. S. K. to be probative.  The doctor reviewed private, VA, and service treatment records.  He discussed the Veteran's in-service motor vehicle accident in detail, to include the Veteran's injuries and symptoms following the accident.  Moreover, Dr. S. K. provided an opinion supported by a rationale, including the effects of an antalgic gait on the Veteran's lumbar spine.  

For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back disorder, diagnosed as DJD and DDD of the lumbar spine, is secondary to the service-connected left hip disability.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for a back disorder is warranted.  38 C.F.R. § 3.102.


Service Connection Analysis for Residuals of a Left Clavicle Fracture

The Veteran contends that he sustained a left clavicle fracture as a result of an in-service motor vehicle accident.  See Veteran's March 2007 statement. 

Upon review of all the evidence of record, the Board finds that the evidence weighs against a finding of an in-service left clavicle fracture and any currently diagnosed residuals associated with the purported left shoulder clavicle fracture.

Service treatment records (STRs) reflect that the Veteran was a passenger in a car that was involved in a head-on collision in September 1957.  His STRs from December 1952 through March 1963 show treatment related to this motor vehicle accident.  Initially, the Board recognizes that the Veteran is currently service connected for laceration scars on the left clavicle, which are scars from the abrasions sustained as a result of the MVA during service.  It is important to note however, that the weight of the evidence is against finding that the Veteran's clavicle was actually fractured as a result of the MVA or any other incident during service.  Although the applicable Line of Duty report shows a diagnosis of fracture of the left clavicle, that diagnosis was noted as preliminary only.  Subsequent clinical hospital records specifically indicate that x-rays of the clavicle were found to be negative for a fracture.  See also, October 2016 examination report on which the medical examiner affirmatively noted the absence of fracture on October 1957 x-rays.  Thus, with regard to the Veteran's clavicle, the hospital findings on final diagnosis pertain solely to the lacerations over the clavicle.  

Moreover, subsequent STRs do not show any competent evidence of a clavicle fracture, or residuals thereof.  The May 1963 Report of Medical Examination, conducted at service separation, shows that a normal clinical evaluation of the Veteran's upper extremities.  The only fracture or dislocation noted on that examination was in regard to the Veteran's left hip disability, which is already service connected.  The STRs show no indication of a clavicle fracture or injury, aside from the clavicle lacerations which are also already service connected.  Moreover, the Board observes that upon service separation, he specifically checked "NO" as to having had a painful or "trick" shoulder on the January 1963 Report of Medical History, which he completed at service separation.  For these reasons, the weight of the evidence is against a finding of an in-service fracture to the clavicle.  

Moreover, post-service treatment records are negative for a diagnosed left clavicle fracture or residuals thereof.  The Veteran was afforded a VA shoulder examination in October 2016 where he was diagnosed with osteoarthritis of the acromioclavicular (AC) joint; however, he was not diagnosed with a disability of the clavicle.  Indeed, the examiner indicated that the October 2016 x-rays did not show any signs of a clavicle fracture, and that the Veteran's post-service VA treatment records are also silent for any history of left clavicle fractures or residuals as a result of claimed fracture.  The examiner also reasoned that it had been approximately 59 years, almost six decades, since the motor vehicle accident.  The examiner concluded that the Veteran had no complaints specific to his left clavicle (other than a scar) for which he was already granted service connection.  Rather, the examiner stated that the Veteran's claimed symptoms were related to his left shoulder (AC joint osteoarthritis), which he found not related to his active service.  The examiner reasoned that the Veteran's current degenerative changes of the AC joint and the chronic-appearing flattening of the humeral head, are consistent with his post-service civilian occupation as a mechanic, superimposed with the aging process, and not consistent with any incident or injury during active service.  

The Board finds the October 2016 VA examination and associated medical opinion to be highly probative as to the nature of the Veteran's purported clavicle disorder because it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner conducted a thorough review of the relevant evidence, to include service treatment records and post-service treatment records, and provided supporting rationale.  The examiner also explained why the Veteran's eft shoulder disorder (AC joint arthritis) was not related to the purported clavicle injury. 

The Board also considered the Veteran's statements regarding his belief that he sustained a left clavicle fracture as a result of his in-service motor vehicle accident.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with a fracture, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a clavicle fracture.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  In this regard, fractures require specialized testing to diagnose (such as an x-ray). 

Accordingly, the Board finds that the Veteran does not have diagnosed any diagnosed clavicle disability or residuals associated with a clavicle injury, as claimed.  As the competent evidence does not show a current diagnosis or claimed injury to the clavicle during service, the claim for residuals of a left clavicle fracture must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Scars of the Leg and Arm

As noted in the previous section, service treatment records reflect that the Veteran was a passenger in a car what was involved in a head-on collision in September 1957.  

An August 1986 VA examination report indicated that the Veteran's motor vehicle accident resulted in injuries of the hip and knee and lacerations of the face, chest, arm, and buttocks.  

In a March 2007 statement from the Veteran, he indicated that he had cuts on his face, chin, right arm, and left shoulder as a result of the accident.  

VA treatment records dated through January 2002 and private treatment records from Fayetteville Family Medical Care dated through June 2009 reveal the Veteran's contention that he received lacerations of his arms during his in-service accident in September 1957.  During an August 2007 evaluation from Dr. C. S., the Veteran was noted to have left knee and upper arm scars.  An October 1989 VA Form 9 for an appeal related to hip and back disabilities, the Veteran maintained that he received cuts on his arms and legs as part of his in-service accident.  In an October 2016 VA scar examination, the examiner stated that the Veteran had scars to his left upper cheek, upper lip, left chin, left chin, left anterior shoulder/clavicle, and left anterior patella as a result of the in service accident.

The evidence clearly shows that the Veteran sustained numerous lacerations as a result of the in-service motor vehicle accident, to include to his upper and lower extremities.  The Board also finds that the Veteran is competent to report observable symptoms, such as the location and etiology of his scars.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

For these reasons, the Board concludes that the Veteran's right arm and left knee scars were incurred in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for scars of the left leg and right arm is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Disability Ratings-Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in disability, it is necessary to consider the complete medical history of the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2016).

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Rating Analysis for Laceration Scars 

During the pendency of this appeal, the criteria for rating scars was revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; as such, the Board will consider both the "old" and "revised" criteria.

Head and Face

The Veteran is in receipt of a noncompensable rating under Diagnostic Code 7800 for his head and face scars for the rating period prior to October 28, 2016.  Beginning October 28, 2016, he is in receipt of a 10 percent rating.  He maintains higher ratings are warranted. 

Prior to October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008 and now provides for evaluation of burn scars, in addition to disfigurement.  Furthermore, two supplemental Notes were added, indeed Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2016).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (October 23, 2008).

A June 2008 VA scars examination showed scars of the left eye, scalp, and chin.  During the evaluation, the Veteran reported that the scar lateral to his eye (cheek) was becoming numb, but he denied any pain.  Upon physical examination, there were no characteristics of disfigurement of any scar. 

In a September 2014 VA examination report, the examiner noted that there were no scars of the head, face, or neck.  

The Veteran was afforded an additional VA scar examination in October 2016.  The examiner indicated that he Veteran had a scar on his left upper cheek, on his left upper lip, and on his chin.  The lip scar was found to have surface contour elevated on palpation and was also tender to palpation.  The scar on the chin was noted to manifest hypopigmentation, but measured only 4 by 3 centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss for each scar.  The scars also did not result in limitation of function.

Upon review of the evidence of record, the Board finds that a 10 percent rating, but no higher, for the Veteran's scars of the face and head is warranted for the entire rating period on appeal.  During the June 2008 VA examination, the Veteran reported that the scar lateral to his eye (cheek) was numb.  During the October 2016 VA examination, the examiner noted that the Veteran's lip scar had surface contour elevated on palpation and was also tender to palpation.  This is a characteristic of disfigurement specifically contemplated in Note 1 under Diagnostic Code 7800.  Although the Veteran was not specifically found to have surface contour elevation on palpation prior to the October 2016 VA examination, there was no indication by the 2016 examiner that this symptom did not exist prior to the 2016 examination.  Further, the Board finds it unlikely that the Veteran's scars would have resulted in less symptomatology closer in proximity to his initial accident.  It is also unlikely that the Veteran's lip scar became worse on the very date of his 2016 examination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the rating period prior to October 28, 2016.  

The Board further finds that a rating in excess of 10 percent for the Veteran's head and face scars is not warranted for the entire rating period on appeal.  In this regard, there is no evidence showing that the Veteran's scars have resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  For these reasons, a rating in excess of 10 percent is not warranted.  

Left Clavicle

The Veteran is currently in receipt of a noncompensable rating for a laceration of the left clavicle.  

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2007).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

During the June 2008 VA scars examination the examiner noted that the Veteran had a scar on the left clavicle that measured 23 centimeters by 0.5 centimeters.  The scar was not tender to palpation, and did not result in limitation of motion.  There was no underlying soft tissue damage, skin ulceration, or breakdown.  

In a September 2014 VA examination report, the examiner noted that there were no scars of the clavicle.  

The Veteran was afforded a VA scars examination in October 2016.  The examiner confirmed that the Veteran had a left clavicle scar from the clavicle to the mid chest.  It was noted to be superficial and non-linear and measured 15 by 0.5 centimeters.  The scar was non-tender and did not affect range of motion.  The scar was also not painful or unstable.  

Upon review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's left clavicle scar.  The evidence does not show that the scar is painful and/or unstable as required for a compensable rating under Diagnostic Code 7804 (old and new rating criteria require scar to be painful).  

Further, under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Under the rating criteria in effect October 28, 2008, Diagnostic Code 7801 allows for a 10 percent rating where scars that are deep and nonlinear have an area or areas exceeding 6 square inches (77 sq. cm).  Here, the Veteran's scars have not been found to be deep and have not caused limited motion.  As such, a compensable rating is not warranted under the old or revised Diagnostic Code 7801.

Further, Diagnostic Code 7802 (old criteria) governed scars other than the head, face, or neck, that were superficial and did not cause limited motion.  A 10 percent evaluation was assignable for area or areas of 144 square inches (929 square centimeters) or greater.  Under the revised criteria, Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.).  The medical evidence is against finding that a compensable rating is warranted under the old or new version of DC 7802 as the Veteran's scar does not involve an area of 144 square inches.  

For these reasons, the Board finds that a compensable rating under either the "old" or "revised" criteria for rating scars is not warranted.



Rating Analysis for Right Hip Disability

As noted, in the August 2015 rating decision, the RO granted service connection for the right hip disability and assigned a 10 percent rating for degenerative arthritis with limitation of adduction under Diagnostic Code 5003-5253.  The Veteran was also granted service connection for limitation of extension of the right hip and was assigned a noncompensable rating under Diagnostic Code 5003-5251.  He was also granted service connection for limitation of flexion of the right hip and was assigned noncompensable rating under Diagnostic Code 5003-5252.

Under Diagnostic Code 5250, a 60 percent rating is warranted for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is provided for intermediate ankylosis of the hip; and a 90 percent rating is allowed for unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, where crutches are necessitated. 

Diagnostic Code 5251 provides a sole 10 percent rating for extension of the thigh limited to 5 degrees. 

Under Diagnostic Code 5252, a Veteran is entitled to a 10, 20, 30, or 40 percent rating for flexion of the thigh limited to 45, 30, 20, or 10 degrees, respectively. 
Diagnostic Code 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The average normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016). 

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.   The Board finds that such holding would apply to the various ranges of motion of the hip and thigh as well.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

The evidence includes a September 2014 VA examination for the Veteran's left hip disability; however, the Board finds the examination relevant to the right hip disability as range of motion testing was conducted for both joints.  Specifically, right hip flexion was limited to 90 degrees, with pain starting at 80 degrees.  Right hip extension was limited to greater than 5 degrees; however, painful motion was noted to begin at 5 degrees.  Abduction was not lost beyond 10 degrees, but adduction was limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive use testing, only right hip flexion was limited by an additional 5 degrees.  Muscle strength was normal in the right hip and there was no ankylosis of either hip joint.  

The Veteran was afforded another VA examination in July 2015.  During the evaluation, the Veteran reported flare-ups of the right hip described as pain, stiffness, swelling, and decreased range of motion.  He also reported having increased pain with repetitive use.  Upon physical examination, right hip flexion was limited to 95 degrees.  Right hip extension was limited to greater than 15 degrees.  Abduction limited to 20 degrees and adduction was limited to 15 degrees.  The Veteran could not cross his legs.  Pain was noted in both flexion and adduction, but the examiner did not indicate where pain began.  It was also noted that the Veteran was unable to perform extended standing or walking.  Repetitive-use testing did not additionally limit motion or function.    

Upon review of the evidence of record, the Board finds that a 10 percent rating for limitation of extension to 5 degrees is warranted under Diagnostic Code 5251.  During the September 2014 VA examination, right hip extension was limited to greater than 5 degrees; however, painful motion was noted to begin at 5 degrees.  
See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for limitation of extension under Diagnostic Code 5251.  As a 10 percent rating is the maximum rating allowed under this diagnostic code, a higher rating is not permitted.

Regarding the Veteran's right hip limitation of flexion, the Board finds that a compensable rating is not warranted.  The evidence of record has not shown limitation of flexion to 45 degrees.  Even after repetitive-use testing, the Veteran's right hip flexion was, at worst, to 80 degrees.  As such, a separate compensable rating for limitation of flexion is not warranted.  

As to the Veteran's right hip abduction, he is already in receipt of a 10 percent rating under Diagnostic Code 5253 because he is unable to cross his legs.  However, a higher rating in excess of 10 percent under DC 5253 is not warranted as the evidence does not show that the Veteran's right hip has resulted in limitation of abduction beyond 10 degrees.  The September 2014 VA examiner specifically indicated that abduction was not lost beyond 10 degrees.  The July 2015 VA examiner noted that abduction was limited to 20 degrees.  For these reasons, a rating in excess of 10 percent under Diagnostic Code 5253 has not been met or more nearly approximated.  

Further, the Veteran is not entitled to a higher or separate rating under any other applicable diagnostic code.  The Veteran's right hip is not ankylosed.  He has also not been found to have flail hip joint or impairment of the femur.  As such, Diagnostic Codes 5250, 5254, and 5255 are not for application.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder, is reopened, and service connection for a back disorder, diagnosed as DJD and DDD is granted.

Service connection for residuals of a fracture of the left clavicle is denied. 

Service connection for residuals of laceration of the arms and legs (scars) is granted.

For the entire rating period on appeal, a 10 percent rating, but no higher, for residuals of lacerations of the face and head is granted, subject to the laws and regulations governing monetary benefits.

A compensable rating for residuals of lacerations of the left clavicle is denied.

An initial rating in excess of 10 percent for right hip degenerative arthritis, limitation of adduction, is denied.

An initial compensable rating for right hip limitation of flexion is denied.

An initial 10 percent rating, but no higher, for right hip limitation of extension is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran is also seeking entitlement to TDIU for the period on appeal.  As discussed above, the Board granted entitlement to service connection for a back disorder and scars of the arms and legs, and awarded a 10 percent rating for the Veteran's scars of the head and face and a 10 percent rating for right hip limitation of extension.  Accordingly, the question of entitlement to TDIU may be impacted by the implementation of this decision.  Therefore, the issue of entitlement to TDIU is remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following action:

Following the implementation of the awards in this Board decision, readjudicate the claim for entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


